     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 1 of 26


                                U.S. DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 (HOUSTON DIVISION)

JILL KATHRYN PETERSON, Plaintiff                             §

v.                                                           § Case No. _ __

DONALD JONATHAN PETERSON,
NOVU:S INITIUM, INC., SERCO LTD.,                            §
MOHAMMED AL- SAA.DY, JAMES R.
MORTON, KHALID ALTA.EE, ADAM FAHIL,
NA.SRO GARGUITA, VENECIO DE SILVA,
MURTHA.NA AL-ANBAKY, RIAD
CHEHAYABANDROMJAY ADENIP,
Defendants


             ORIGINAL COMPLAINT AND STATEMENT OF FACTS

COMES NOW JILL KATHRYN PETERSON, PLAINTIFF, and for her Complaint against

defendants Donald Jonathan Peterson, James Robert Morton, Novus Initium, Inc. et al., by and

through her attorney, shows the Court the following:

                              BRIEF STATEMENT OF THE RICO CASE

       1.      Plaintiff is married to Defendant Donald Jonathan Peterson, but is in the process

            of divorce. (Cause 58639 in the 308th District Court of Harris County, Texas).

            However, prior to the filing of the divorce in September 2017 Plaintiff witnessed a

            number of meetings at her home in Spring, Texas. At these meetings, approximately

            $260,000 in cash was handed over to Defendant James R. Morton by Defendant

            Peterson, purportedly for investment in defendant corporation Novus Initium, Inc.

            However, N ovus Initium never conducted any business, had no bank account, and has

            never accounted for the money given to it, an undivided half of which belonged to


1
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 2 of 26



        Plaintiff as her share of community property. However, she never was given any
                   /
        shares or/ncome from the company. Tellingly, Defendant Donald Jonathan Peterson

        has never claimed anything from Peterson, because they were conspiring to use the

        money for, among other things, an illegal export scheme. In July of2017 Plaintiff

        moved out of her home in Spring to a residence in Houston, and became a threat to

        Defendants Peterson and Morton as well as other co-conspirators, as she was a

        witness to the turnover of money and of electronic equipment for illegal export. Also,
                                                                                          (




        Defendant Donald James Peterson moved out of their community accounts

        $266,000.00, which are unaccounted for but which are at least partially in an HSBC

        account probably located in Dubai and possible in stock in Serco Ltd. PLC. Present at

        those meeting were Defendant Peterson, Defendant Morton, James Berbich,

        Mohammed-al-Saady and Hussein Al-Aukelly. Since then, she has been subject to

        terroristic threats, assault and sexual assault by among others Defendants Mohammed

        al-Saady, Hussein Al-Aukelly, Khalid Altaee and Adam Fahil, the surveillance and

        hacking of her internet and phone accounts and tracking and sabotage of her car in an

        effort to silence and intimidate her as she was witness to a number of illegal acts. The

        money collected by Morton -and perhaps other persons, was used to purchase

        electronic equipment -probably smart phones, which then were turned over to Donald

        Peterson by Mohammed al-Saady. This equipment was then illegally exported to Iraq

        -and perhaps Iran- by Peterson, who is an air traffic controller instructor in Iraq, and

        has easy and uninspected access to that country and bribed officials to be able to

        import them without duties or taxes. The money m.ade by these transactions was never
            '                      '




2
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 3 of 26



          reported to the IRS by Morton or Mr. Peterson as income nor have the folign

          accounts where the money was kept were reported to FBAR; in fact, at least

          Defendant Peterson with malice aforethought and criminal intent to evadjI taxes filed
                                                                                       I



          false tax.returns where even his legitimate income from his work as an air traffic

          controller instructor was omitted, putting his innocent spouse in jeopardy. It is

          possible that part of the money has ended up in employee accounts at Serco Ltd PLC.

          The Defendants have used the US Postal Service, the phones and the internet to

          further their scheme. Plaintiff has been raped, attacked, had her privacy violated and

          lost no less than $263,000.00 to the racketeering activities of the Defendants joint and

          several.

     2.                             ALTERNATIVE PLEADING

     3.      In the alternative, if it is found by judicial order that the pleadings herein do not

          support a RICO claim, then each count herein is an independent claim against the

          named Defendants in such claim.

                                             PARTIES

                                             PLAINTIFF

     4.       Plaintiff Jill Kathryn Peterson is an individual who resides at 11526 Village Place,

          Houston, Texas 77077. She has been the victim of the described RICO conspiracy: (1)

          She has been defrauded of her rightful ownership in Novus Initium, Inc. to which she

          contributed no less than $130,000.00 as her share of the community property and yet

          has no received any shares or income from said company, and appears as rightful

          owner of an interest in the same and includes herein an investment fraud action


3
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 4 of 26



          against James R. Morton and Novus Initium, Inc.. (2) More money of her estate has

          been illegally transferred either to Novus Initium Inc. or offshore accounts in violation

          of the temporary orders set out in her divorce action 2017-58293 in the 308th District

          Court of Harris County, and she has been defrauded of $133,000.00; (3) As a witness

          to the transaction that led to the creation of the bogus corporation and the actions of

          the conspiracy, including the transfers of money and of telecommunication materials

          that would be sent to Iraq or Iran, she has been intimidated by terroristic threats and

          rape in an effort to silence her, and she indeed right now may be under threat of death

          from the members of the conspiracy. So long as she was the wife of Defendant

          Peterson, she was not a threat to him or his criminal enterprise. However, once she

          began divorce proceeding against him, she became a threat that need to be silenced or

          killed. (4) Furthermore, her husband Mr. Peterson filed in 2016 and 2017 false joint

          tax returns which she did not sign or authorize omitting any income for his work in

          Iraq, putting her in jeopardy and requiring innocent spouse status.

                                     JOINT AND SEVERAL DEFENDANTS

     1.       Defendant Donald Jonathan Peterson is an individual who may be served at his

          address at 20926 Marcin, Spring, Texas 77388. He was one of the main culpable

          persons and ringleader of the racketeering conspiracy and has planned, led and carried

          out much of the racketeering activity against Plaintiff, which continues to this day.

          Besides acting on his own, he has acted with James Robert Morton, and a bogus

          corporation Novus Initium, Inc., which never has done any real business, and has led

          an array of collaborators in his fraudulent and continuing criminal enterprise. More

4
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 5 of 26



        particularly, with reckless disregard for the law and criminal intent and malice, he

        transferred on various occasions the liquid assets he held in community with his wife

        to accounts in the Middle East or elsewhere, including employee benefit accounts at

        Serco Ltd. PLC or one of its subsidiaries fraudulently explaining that they were for

        investment in Novus Initium, Inc., where the fund never arrived. He used with

        criminal intent and reckless disregard for the law the corporation Novus Initium, Inc.,

        whose website is full of lies and misrepresentations concerning his qualifications and

        academic credentials as a front for various criminal activities in the US, Iraq and

        perhaps Iran, Singapore, Nigeria and Indonesia, and defrauded it of its legitimate and

        paid in shareholder Plaintiff Jill Peterson. Furthermore, he with reckless disregard for

        the law and court orders and criminal intent he continued to transfer such assets in

        violation of the temporary orders of the Divorce Court as hereinabove cited. These

        monies were used for illegal activities or deposited in offshore accounts, more

        particularly in those at HSBC Bank in the Middle East and perhaps in employee

        benefit accounts at Serco Ltd PLC or one of its subsidiaries. Furthermore, with

        criminal intent and reckless disregard or the law he gathered and couriered on various

        occasions to Iraq and perhaps Iran phone equipment, without paying duties or an

        export license, and with malice aforethought bribing Iraqi officials. Furthermore, with

        recklessness and intent to defraud he filed false joint income tax returns in 2016 and

        2017 hiding the illegal profits he had received as well as his legitimate salary.

        Furthermore, with evil intent and criminal intent to harm or kill he has ordered or

        instigated and perhaps paid for a campaign of intimidation and physical and


5
                                                                                                  (
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 6 of 26



        psychological terrorism against his wife the Plaintiff, which includes terroristic threats

        by the phone, assault, rape, hacking phone and e-mail communication and tracking

        and saboting her vehicle, putting her in fear for her life. This was done to intimidate

        and silence her as a potential witness. Fl;]-rthermore, with criminal intent and malice

        aforethought he has used e-mails to further his criminal schemes. He, in effect, is the
                                                             -
        leader of the racketeering enterprise. Cedric Kirshner Promotions v. King, 533 US

         158, 159. However, the racketeering "enterprise" here is not only Defendant P'(terson
                                                                                         I
        and his corporations or entities, but other persons as shown below as well. Boyle v.

         United Sates, 129 S.Ct. 2237, 2245 (2009).

                2. James R. Morton, whose address for service is 18015 Pleasantwood Dr.,

        Spring, Texas 77379, where he may be served. He is also one of the main culpable

        persons and ringleaders of the racketeer~ng conspiracy against Plaintiff and Novus

        Initium, Inc., and with malice aforethought and criminal intent (1) defrauded Plaintiff

        of $133,000.00 by taking her money for the corporation'Novus Initium, Inc., but then

        never issuing her the stock or interest to which she was entitled and as a director is a

        defendant in the derivate action herein. This money has never been reported, and may

        be held in offshore accounts. (2) He has acted with Donald Jonathan Peterson by

         assisting him knowingly and with malice aforethought and criminal intent to defraud

         Plaintiff of her money and take money that should not have been alienated from her

         estate in violation of a state court order, by helping him on various occasions to hide

         the money. (3) He with criminal intent and malice aforethought set up Novus Initium,

         Inc. a bogus corporation, which has been a front to carry out criminal activities in the


6
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 7 of 26



        US, Iraq and perhaps Iran, Singapore and Nigeria. (4) He has with malice

        aforethought used the phones, internet and e-mail to further his criminal schemes. (5)

        He has intentionally and with criminal intent and intent to defraud failed to include

        the income from his racketeering in his federal tax returns. He, in effect, is the leader

        of the racketeering enterprise. Cedric Kirshner Promotions v. King, 533 US 158, 159.

        However, the racketeering "enterprise" here is not only Morton and his corporations

        or entities, but other persons as shown below as well. Boyle v. United Sates, 129 S.Ct.

        2237, 2245 (2009).

                3. Novus Initium Inc. ("Novus"), a corporation organized and chartered

        under the laws of Texas, whose agent for service is James R. Morton at 18015

        Pleasantwood Dr., Spring Texas 77379, where he may be served. However, as of

        writing this corporation has lost its fanchise for the failure to pay its franchise tax

        and/or for the failure to file franchise tax reports. While this corporation was allegedly

        set up to get private contracts for, inter alii, Defendants Morton and Peterson, in

        Indonesia and other places, the fact is that the corporation never did any business as

        itself except as a front for Defendants Peterson, Morton and others, never issued any

         stock, never had a bank account, and the money contributed to it never was accounted

        for. Instead, it was a front for the illegal activities of Defendants Peterson and Morton

        and perhaps others. While it may have served as an entry for these two into contracts

        overseas, any monies made under its aegis were pocketed with malice aforethought

        and intent to steal and defraud, and hence deprived interest holder Plaintiff on any

         compensation    for   her   investment.    Furthermore,    its   website   1s   full   of


7
    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 8 of 26



        misrepresentations concerning the academic and work credentials of Donald Jonathan

        Peterson, done with criminal intent and reckless disregard of the truth to defraud

        potential customers. It now appears that the corporation has lost its status due to non-

        payment of franchise taxes or not filing franchise reports. Hence, the responsibility

        and the liabilities for the corporation lies with its sole officer, James R. Morton.

                4. Serco USA Inc. (Serco), a Virginia corporation, a wholly owned

        subsidiary of Serco Ltd. PLC, whose agent for service is CT Corporation System,

        4701 Cox Road, Suite 285, Glen Allen VA 23060, in violation of the law and with
                                                                                         i

        intent to defraud did not report Defendant Peterson's income or holdings to the IRS,

        hence jeopardizing the couple's US tax returns and perhaps has accepted investments

        from Mr. Peterson and perhaps Mr. Morton in order to hide money they have taken

        from the community property.

                5. Khalid Altaee, Adam Fahil, Hussein Al-Aukelly and Mohammed Al-

        Saady, whose addresses are currently unknown but are residents of Texas were the

        perpetuators of the attacks and rape of Plaintiff Peterson, done with malice

        aforethought and criminal intent, under the direction and aegis of Defendant Peterson,

         with the intent to silence, intimidate or kill her. Furthermore, Mohammed al-Saadi

         with malice aforethought and intent to evade duties and taxes, provided the

         telecommunication equipment that was illegally exported to Iraq or Iran as well as

         personally attacked plaintiff as shown hereinabo_ve.        Nasro Garguita is also a

         resident of Texas who with malice aforethought and criminal intent installed the

         tracking device in Plaintiff Peterson's car.


8
                                      '\


    Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 9 of 26



                  6.   Venecio De Silva, Murthana Al-Anbaky, Murthana Adinweesh, Riad

          Chehayab and Rom Jay Adenip ("Jay Jay"), whose addresses are unknown but are

          residents of Iraq, and personnel of Serco Services Mideast, a division' of Serco

          Servic.es PLC, the holding company that includes Serco USA Inc. have collaborated

          with the principals in ways that we hope to find out in discovery.

     5.      John or Jane Does, who assisted Defendants in the action related here, especially

          as related to with malice aforethought and reckless disregard for the truth making the

          terroristic phone calls Plaintiff Peterson has received over the past year to intimidate

          and silence her and sabotaging her qar.

     6.      It should be pointed out that there are no innocents here. "To prove a pattern of

          activity ... a prosecutor must show that the racketeering predicates are related, and that

          they ... prove a threat of continued criminal action". HJ. Inc. v Northwestern Bell Tel.

          Co., 109 S. Ct. 28993 (1989) at 2900. All the above persons participated in the

          racketeering scheme to defraud Plaintiff Peterson and steal her corporate interest and

          profits directed by Defendant Peterson and Morton and with they and theirs

          corporation and entities profited in some form from their collaboration with their

          scheme, whether with money, work preferment or retention. They had a commonality

          of purpose, to wit, to defraud and intimidate or kill Defendant Jill Peterson and to

          criminally use Novus Initium, Inc. and gain from their scheme. US. v. Bledsoe, 674

          F2.d 647, 665 (11 th Cir. 1982 and 18 USC 1962 (a) and (d). The pattern continues

          today

     7.       The use of all of these persons and the entities controlled by Peterson and Morton

9
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 10 of 26



            arises to the status of a criminal enterprise as required by the RICO statute and the

            predicate acts extends from May 2013 (creation ofNovus Initiurn, Inc. until today).

            The actions of Defendants Peterson, Morton and their cohorts have been carried out

            with reckless disregard for the truth, intent to defraud and malice aforethought in a

            plan organized by Morton and Defendant Peterson to defraud and Plaintiff for their

            common and particular gain. Pursuant to Allstate Ins. Co. v. Plunkett, 808 F.3d 665,

            673 (5 th Cir. 2015), the existence of the entity led by Morton, i.e., Novus Initiurn, Inc.

            is for the purpose of defrauding Plaintiff and third parties and serve as a front for

            illegal activities. This is not a casual happenstance, but this corporation headed by

            Morton operated with Defendant Peterson and perhaps others. See 18 USC 1962(b).

            Defendants Morton and Peterson and others willing and knowingly and with malice

            aforethought used the phones, mail and e-mail to attempt to defraud Plaintiff Peterson

            and intimidate her in violation of 18 USC 1341 (a) and (d). Each defendant agreed to

            break the law and violated RICO, and did at least two predicate acts in furtherance of

            the conspiracy, and coordinated and operated in violation of 18 USC 1982(c).



                        FACTUAL ALLEGATIONS COMMON

                        TO ALL RICO COUNTS HEREIN

       8.       Plaintiff is married to Defendant Donald Jonathan Peterson, but is in the process

            of divorce. (Cause 58639 in the 308th District Court of Harris County, Texas).

            However, prior to the filing of the divorce in September 2017 Plaintiff witnessed a

            number of meetings at her home in Spring, Texas. These meetings were attended by


10
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 11 of 26



          Defendants Peterson, Morton, -al-Saady, Al-Akuelly and Berbich among others and at

          one time or another. At these meetings, approximately $260,000 in cash was handed

          over to Defendant James R."Morton by Defendant Peterson, in tranches of $18,000

          every quarter in purportedly for investment in defendant corporation Novus Initiµm,

          Inc. However, Novus Initium never conducted any business, had no bank account, and

          has never accounted for the money given to it, an undivided half of which belonged to

          Plaintiff as her share of community property. However, she never was given any

          shares or income from the company. Tellingly, Defendant Donald Jonathan Peterson

          has never claimed anything from Peterson, because they were conspiring to use the

          money for, among other things, an illegal export scheme. In July of 2017 Plaintiff

          moved out of her home in Spring to a residence in Houston and in September 2017

          filed for divorce against Defendant Peterson, and became a threat to Defendants

          Peterson and Morton as well as other co-conspirators, as she was a potential witness

          to the turnover of money and of electronic equipment for illegal export. Present at

          those meetings were Defendant Peterson, Defendant Morton, James Berbich,

          Mohammed-al-Saady and Hussein Al-Aukelly among others. Since then, she has

          been subject to terroristic threats, assault and sexual assault by among others

          Defendants Mohammed al-Saady, Hussein Al-Aukelly, Khalid Altaee and Adam

          Fahil, the surveillance and hacking of her internet and phone accounts and tracking

          and sabotaging of her car in an effort to silence and intimidate her as she was wi!ness

          to a number of illegal acts. The money collected by Morton -and perhaps other

          persons, was used to purchase electronic equipment-probably smart phones, which


11
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 12 of 26



            then were turned over to Donald Peterson by Mohammed al-Saady. This equipment

            was then illegally exported to Iraq -and perhaps Iran- by Peterson, who is an air

            traffic controller instructor in Iraq, and has easy and uninspected access to that
                                                                           "----·
            country and bribed officials to be able to import them without duties or taxes. The

            money made by these transactions was never reported to the IRS by Morton or Mr.

            Peterson as income nor have the foreign accounts where the money was kept were

            reported to FBAR; in fact, at least Defendant Peterson filed false tax returns where

            even his legitimate income from his work as an air traffic controller instructor was

            omitted, putting his innocent spouse in jeopardy. The Defendants have used the US

            Postal Service, the phones and the internet to further their scheme. Plaintiff has been

            raped, attacked, had her privacy violated, her car tracked and sabotaged and lost no

            less than $268,000.00 to the racketeering activities of the Defendants joint and

            several.

                                       RICO COUNTS OF ACTION

       9.       COUNT ONE: LAUNDERING OF MONETARY ASSETS IN VIOLATION

            OF 18 USC 2, 1956 AND 1957

        Defendant Donald Peterson was supposed to keep intact the assets of the couple pursuant

       to temporary orders issued by the 308 th District Court. Instead, he has carried out specific

       unlawful activities to remove and conceal these assets. More particularly, he has

       intentionally and with malice aforethought removed in contravention of the temporary

       orders in the divorce action in the 308th District Court to an unknown location significant

       assets of the couple, to wit, money market funds in the amount of $85,000, mutual funds


12
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 13 of 26



       in the amount of $165,000, and a Citibank account in the amount of $16,000, for a total

       amount of $266,000.00, in violation of 18 USC 1956 and USC 1957, of which

       $133,000.00 is Defendant's community share. Defendant Morton, with malice

       aforethought and criminal intent, aided and abetted the laundering of such assets with full

       knowledge that the money was not supposed to be alienated from the Peterson's family

       accounts in violation of 18 USC 2, 18 USC 1956 and 18 USC 1957. There are also

       unaccounted amounts of their incomes generated from Iraq, Nigeria and Indonesia that

       lead us to believe that the hidden income, illegally put in foreign or domestic accounts,

       actually totals between the amount cited and one million US dollars. The Federal Office

       of Personnel Management, which manages and distributes his retirement, has advised the

       Plaintiff of Mr. Peterson's intent to have said payments sent to an HSBC Bank account in

       the Middle East. Also, apparently there are amount of assets -or income generated

       therefrom- in Nigeria such that significant income tax is being paid there so it is

       reasonable to assume that assets or income may be generated from that country as well as

       from Indonesia, especially by or with the cooperation of Defendants Novus Initiurn and

       James R. Morton and perhaps Serco.

       10.       Those assets not located in the United States have been placed in an overseas
                                                                                                I




             account or entity such as an offshore trust or corporation, including investment in

             Serco Ltd PLC., or if nowhere else at a HSBC Bank branch located in the Middle East

             with the criminal intent to defraud and launder. While these assets may now be out of

             the jurisdiction of the court, Donald Peterson and James R. Morton and Serco Ltd

             PLC through Serco USA Inc. are under the jurisdiction of this court.


13
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 14 of 26



       11.       Wherefore, Plaintiff demands of the Defendants, joint and severally, $133,000.00,

             plus attorney's fees, costs and interest.

       12.       COUNT TWO: VIOLATION OF SECTIONS 7201 AND 7203 OF THE

             INTERNAL REVENUE CODE (26 USC 7201 AND 7203)

       13.       In violation of 18 USC 1956 and 1957, these assets have been placed overseas by

             Defendants Peterson and Morton maliciously and with malice aforethought and

             criminal intent to evade with the express purpose of evading their tax obligation and

             reporting in violation of 26 USC 7201 and 7203. These assets include their own and

             those that belong or should belong to Novus Initium, Inc. The failure to report such

             monies and file honest tax returns put Plaintiff Jill Kathryn Peterson in jeopardy of

             being audited and her assets seized.

       14.       In view of the above, Plaintiff asks that the court order the return of the assets to

             their original place or accounts and any foreign account's monies to the United States,

             and that a constructive trust in favor of Plaintiff be placed on all of Donald Peterson's

             assets in the United States, and that at least Defendant Peterson file an honest tax

             return. As it were, those that Peterson filed in 2015 and 2016 with criminal intent to

             evade taxes omitted any overseas income, in violation of the above cited statutes.

             These actions were carried out with the knowing and malicious assistance of

             Defendants Serco, Novus Initium and James R. Morton. Also, Plaintiff Mrs. Peterson

             should be given innocent spouse status as she never signed the fraudulent returns.

       15.       COUNT THREE: ACTION FOR INVESTMENT FRAUD




14
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 15 of 26
                                                                                                   \
                                                                                                        _J




       16.      In addition, Donald Jonathan Peterson, beginning in December of 2013, turned

             over to James R. Morton on a quarterly basis payments of approximately eighteen

             thousand dollars in cash, although in each case certainly a little less than twenty

             thousand dollars. Morton and Peterson, with intent to deceive and evade taxation

             never reported these transactions to the IRS, and hence they are a violation of 31 USC

             5313. These payments may be still on-going, but certainly occurred up to and

             including the summer of 2017, which would be an amount of $270,000.00, half of

             which is Plaintiff's community estate share. Donald Jonathan Peterson and James

             Morton told Plaintiff, who witnessed these transactions, that the amounts were being

             invested in a corporation. However, the corporation that was formed, Novus Initium,

             Inc., never issued any shares of any kind, nor did it issue any income to any party. Mr.

             Morton fraudulently and with criminal intent, malice aforethought and intent to

             deceive took the money from the Petersons quarterly, did not issue them shares, and

             made no explanation of where the money went. Mr. Morton and Novus Initium, Inc.

             fraudulently and with malice aforethought deceived the Petersons to tum over their

             money for stock that was never issued. The Petersons reasonably believed and relied

             upon the statements of Morton that the money was being invested in the company, but

             were maliciously defrauded by Morton and Novus Initium, Inc. and deposited in

             unknown accounts, some of which may be offshore, and in Serco Ltd. PLC dba Serco

             USA Inc. Hence, Ms. Peterson demands of Mr. Morton, Novus Initium, Inc. and

             Serco Ltd. PLC dba Serco USA Inc. her share of the community assets turned over to

             Morton and Novus Initium, Inc., being $135,000.00, costs and attorney's fees. Since


15
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 16 of 26



             the actions of Morton and Novus Initium were done maliciously and with the intent to

             defraud, Plaintiff asks that the damages be tripled.

       17.      COUNT FOUR: ACTION FOR WIRETAPPING UNDER STATE AND

             FEDERAL LAW

       18.      For various months, Plaintiffs phone communications and e-mail and Facebook

             entries have been wiretapped and monitored by a third party, who may be Nasro

             Garguita and certainly by Jonathan Donald Peterson, in violation of Tex. Civ. Practice

             .and Remedies Code Chapter 123 and 18 USC 251. This probably could not be

             carried out by Donald Peterson himself, as he lacks the technical knowledge to do

             this, but he, with    malice aforethought and design to intimidate and harass, has

             approved, organized and maybe paid for them and hence has abetted it in violation of

             18 USC 2. It has been carried out by Novus Initium, Inc., or individuals working for

             them or known to them or to Donald Peterson himself, and were done with malice

             aforethought and intent to harm and intimidate, and perhaps for money paid by Mr.

             Peterson.

       19.      In fact, she had to close her Facebook account because the hackers were with

             malice aforethought and intent to harm and intimidate sending false messages to third

             parties, of which she was apprised by a third party.

       20.       As redress for this illegal surveillance, Plaintiff demands of Defendants, joint and

             severally, an amount above minimum jurisdictional amount of this court, plus costs,

             interest and attorney's fees.




16
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 17 of 26



       21.       COUNT FIVE: ACTION FOR UNLAWFUL INSTALLATION OF A

             TRACKING DEVICE IN VIOLATION OF TEXAS PENAL CODE, CHAPTER

             16.06

       22.      Plaintiff found that her car, a 2014 Infiniti QX 50, had a tracking device installed,

             in violation of Texas Penal Code, Chapter 16.06, which was duly removed by AAA.

             This was installed by one of Donald Jonathan Peterson's henchmen with malice

             aforethought and the intent to harm and intimidate, at the instruction and perhaps

             payment by said Donald Jonathan Peterson who ordered said installation with malice

             aforethought and intent to illegally and against the statute spy, intimidate and harm.

       23.       Wherefore, Plaintiff demands of Defendants; joint and severally, an amount above

             the minimal jurisdiction of the court, plus costs, attorney's fees and interest.

       24.       COUNT       FIVE:     ACTION       FOR     ASSAULTS         AND     TERRORISTIC

             THREATS BY PHONE IN VIOLATION OF 18 USC 2, 18 USC 1343 and 18

             USC 1512

       25.       Throughout their marriage, Plaintiff has been the object of numerous willful and

             intentional acts of violence by her husband Donald Peterson. This includes prior

             incidents in Spring and McKinney, Texas as well as in other jurisdictions. However,

             the subject of this lawsuit are recent attacks within the limitation period of this action

             and with the sure intent to intimidate her as a potential witness in violation of 18 USC

             1512.

       26.       On October 29, 2017; January 10 through 14 2018; May 30, 2018; July 12, 13 and

             17, 2018 Plaintiff was the subject of a number of threatening phone calls, instigated


17
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 18 of 26



             by Donald Peterson. She was threatened willfully and with malice aforethought by

             persons with a Middle Eastern accent with death, disfigurement and, in one occasion,

             her disabled daughter Jessica was also threatened with murder and disfigurement.. In a

             call made to her in July, she was told by a Middle Eastern voice that she would be

             killed if she didn't stop making complaints "against Master Don" (sic).

       27.      On or about October 10, 2018, again Mohammed Al-Saady was seen casing the
                                                                                       ,.\



             residence of the Plaintiff, maliciously causing her fear for herself and her daughter

             and causing the fear of a new attack.    Since then, on at least occasion Mrs. Peterson

             has been followed by a cream colored car with occupants of Middle Eastern origin.

       28.      All these threats were done willfully, maliciously, and with malice aforethought

             and were made to scare, intimidate and put fear into Plaintiff. In fact they have put

             Plaintiff in fear for her life and bodily integrity, for herself and on some occasions for

             her disabled daughter Jessica. Those made by persons other than Donald Jonathan

             Peterson were done at his instigation and with his knowledge, approval, and perhaps

             payment and hence he has abetted them in violation of 18 USC 2. They been reported

             to the authorities, either by the Houston Police Department or the Harris County

             Constables for Precinct 4.

       29.      Plaintiff has been living in an atmosphere of fear and intimidation, and has been

             terrorized and put in fear for her life the proximate cause of which are the malicious,

             criminal, willful, and with malice aforethought actions of Donald Peterson and his

             associates and henchmen. These actions are partially the motive of the Protective




18
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 19 of 26



             Order 2018-43315 issued by the 280th District Court of Harris County, Texas, signed

             on August 27, 2108 against Defendant Donald Jonathan Peterson.

       30.       WHEREFORE, Plaintiff demands of Defendants, joint and severally, an amount

             above the minimum jurisdictional amounts of this court, as payment for her suffering

             the assaults and terroristic threats.

       31.       COUNT SIX: ACTIONS FOR PHYSICAL INTIMIDATION OF A

             WITNESS IN VIOLATION OF 18 USC 1512

       32.       On October 29, 2017, a green van with four men, including Mohammed Al-

             Saady, Khalid Altaee, Hussein Al-Akuelly and Adam Fahil, who are either

             employees, associates or affiliates of Donald Peterson, N ovus or Serco or their

             employees, followed Plaintiff home and with malice aforethought maliciously and

             with intent to harm, intimidate or kill attacked her, including intentionally touching

             her breasts and destroying her phone. She had been followed home by this van on

             August 12 and 17. These attacked were instigated by Donald Peterson, and were done

             with his malice aforethought and knowledge, approval and maybe payment for the

             purpose of intimidating her as a witness, and hence abetted this attacks in violation of

             18 USC 2. All named parties are in violation of 18 USC 1512.

       33.       On December 31, 2017, again a green van with four men, including the above

             mentioned Mohammed Al-Saady, Hussein Al-Aukelly, Khalid Altaee and Adam

             Fahil, again with malice aforethought and intent to harm and kill intentionally

             attacked Plaintiff at her home, intentionally hitting her, pulling her hair, raping and

             sodomizing her. These attacks were reported to the police, and were instigated by


19
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 20 of 26



             Donald Peterson and other Defendants, who approved and instigated them with

             malice aforethought as a way to intimidate and silence his wife as a potential witness

             through bodily harm and humiliation or even kill her.

       34.      All these batteries and assaults have been reported to the authorities, either by the

             Houston Police Department or the Harris County Constables for Precinct 4.

       35.      These actions are partially the motive of the Protective Order 2018-43315 issued

             by the 280th District Court of Harris County, Texas, signed on August 27, 2108

             against Defendant Donald Jonathan Peterson.

       36.       Also, and as proof of the continuing pattern of intimidation and racketeering

             against Mrs. Peterson, on or about the 15 th of December, 2018 her vehicle, an Infiniti

             QX-50, was sabotaged by a person who with malice aforethought, intent to harm and

             intimidate and criminal intent placed a wrench in the undercarriage of the car, causing

             damage of a cost of $1,700.00 to the Plaintiff. The mechanic who oversaw the repair

             said the wrench could not have arrived there as road damage.

       37.       Plaintiff has been living in an atmosphere of fear and intimidation, and has been

             physically harmed and put in fear for her life the proximate cause of which are the

             malicious, intentional and criminal actions of Donald Peterson and his associates.

       38.       WHEREFORE, Plaintiff demands of Defendants, joint and severally, an amount

             above the minimum jurisdictional amounts of this court, as payment for her suffering

             the assaults and terroristic threats.

       39.       COUNT SEVEN: ACTION FOR MENTAL ANGUISH




20
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 21 of 26



        40.      The assaults and terroristic threats, batteries, wiretapping and illegal tracking has

              led Plaintiff to suffer intense, continuing and severe mental anguish which has

              affected her life and required her to seek counseling. Plaintiff lives in a perpetual state

              of fear and intimidation due to the malicious, intentional and criminal actions of Mr.

              Peterson and his associates and henchmen.

        41.      Wherefore, Plaintiff demands of Defendants; joint and severally, an amount above

              the minimal jurisdiction of the court, plus costs, attorney's fees and interest.

        42.       COUNT SEVEN: VIOLATION OF REQUIRED REPORTING AND TAX

              LAWS IN VIOLATION OF 31 USC 5313, 28 USC 7201 AND 28 USC 7203. The

              money collected by Morton, Novus Initium, Inc. and by Donald Jonathan Peterson

              was used to buy computers, phones and other IT equipment that was customized for

              Arabic and possibly Farsi speaking customers. Mohammed Al-Saady turned over to

              Donald Jonathan Peterson a number of heavy luggage pieces over time, which

              Plaintiff suspects was electronic equipment for export and sale to customers Iraq or

              maybe even Iran. The profits of these ventures, of which Defendants Morton, Novus

              Initium, Inc. and Peterson got a share, were most likely deposited in offshore

              accounts. None of this income nor the amounts brought into the country in excess of

              $10,000.00 have been reported to the IRS by the Defendants Morton, Peterson and

              others in an attempt to maliciously evade taxes and reporting requirements in

              violation of 31 USC 5313. These action were done by Defendants Morton. and

              Peterson with malice aforethought and intent to evade taxes, reporting and currency

              rules in violation of 28 USC 7201 and 7203,


21
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 22 of 26



        43.       Defendant Novus Initium Inc. may simply have been a front by and through which

              Defendants Peterson and Morton, inter alii, got contracts, but were then paid

              individually by contrl:l,ctors and the money of such deals was deposited in foreign or

              offshore bank accounts.

       44.        Both Defendants Serco and.Novus Initium have intentionally and with malice

              aforethought failed to report any earnings by Donald Jonathan Peterson to the federal

              authorities and to withhold any amounts due for taxes in violation of 28 USC 7201

              and 7203.

       45.        As a result, Plaintiff is in danger of being prosecuted by the federal authorities for

              the tax and administrative wrongdoings of her husband

       46.        Wherefore, Plaintiff demands of Defendants, jointly and severally, the amount of

              $133,000.00 for the amounts belonging to Plaintiff            the Defendants illegallly

              transferred to accounts beyond the reach of Plaintiff, plus attorney's fee, costs and

              interest; and,

       47.        $130000.00, being her share of the amount invested in Novus Initium or some

              other venture controlled by or carried out by James Robert Morton and Novus

              Initium, Inc., and which was simply a fraudulent scheme meant to get the couples

              money, plus attorney's fees, costs and interest; and, in view of the malicious intent to

              defraud, that such damages be tripled; and

       48.        And an amount above the jurisdictional limit of the court, plus costs, attorney's

              fees and interest, being half the amounts in foreign accounts belonging to Donald

              Jonathan Peterson unknown to Plaintiff.


22
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 23 of 26



       49.       And that the Court instruct the Defendants to file (a) amended tax returns showing

             the true income realized; (b)      FBAR reports to the US Treasury showing their

             holdings overseas, and that they support Plaintiff with such documents as needed and

             required to secure her innocent spouse status.

       50.      COUNT EIGHT: VIOLATION OF THE FEDERAL FOREIGN CORRUPT

             TRADE PRACTICES ACT IN VIOLATION OF 15 use 78DD-1.

       51.      Defendant Morton and Peterson, with the assistance of Defendants al-Saadi and

             others, did willfully and maliciously and with criminal intent bribe Iraqi customs

             officials to allow their illegally exported phones into Iraq.

       52.          COUNT NINE: COMMITTING PHONE AND INTERNET FRAUD

       53.      Defendants Morton and Peterson, inter alii, and those using the phone threats,

             with malice aforethought and criminal intent to harm used the phones in violation of

             18 USC 1343 and e-mails and internet to further their schemes, "\¥hether by

             communicating their schemes or by phoning in or e-mailing the threats against

             Plaintiff Peterson, which were also sent maliciously and with malice aforethought by

             e-mail constituting wire fraud under 18 USC 1030.

       54.                              JURISDICTION AND VENUE

       54. Venue is proper in this judicial district pursuant to 18 U.S.C. Sec. 1965 and 28

       U.S.C. 1391 because Defendants are subject to personal jurisdiction in this judicial

       district and reside in this district. Jurisdiction is proper because as a result of the

       continuing conspiracy furthered by the above cited parties to defraud Plaintiff Peterson

       and, as a vehicle for their crimes, turning Novus Initium, Inc. into a criminal enterprise.


23
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 24 of 26



       Novus Initium, Inc., a corporation engaged in interstate commerce, has suffered damages.

       Hence, this Court has jurisdiction pursuant to the Racketeering Influenced and Corrupt

       Organizations Act (RICO). 28 USA 1961. Furthermore, if the RICO action fails, diversity

       is given by Serco USA Inc., a company located in Virginia. The damages claimed in this

       suit are well above the minimum jurisdictional requirement of this court

       55.                                        DAMAGES

       55.       DAMAGES. For Count One, Wherefore, Plaintiff demands of the Defendants,

             joint and severally, $133,000.00, plus attorney's fees, costs and interest. For Count

             Two, Plaintiff demands the return of all the community assets to the United States and

             they be accounted for to her, and that all monies be reported to the FBAR and IRS and

             that the IRS returns filed by Mr. Peterson be amended and the pertinent FBAR

             reports filed at Defendant Peterson's cost and expense. For Count Three, Ms.

             Peterson demands of Mr. Morton and Novus Initium, Inc. her share of the community

             assets turned over to Morton and Novus Initium, Inc., being $130,000.00, costs and

             attorney's fees. Since the actions of Morton and Novus Initium were done malicious

             and with the intent to defraud, Plaintiff asks that the damages be tripled. For Counts

             Four, Five, Six and Seven, Eight and Nine damages are asked within the jurisdictional

             limits of the Court, and such administrative steps to restore Jill Peterson and Novus

             Initium to normalcy.

       56.       TRIPLE DAMAGES. Furthermore, Plaintiff requests triple punitive damages

             from the Defendants, jointly and severally, in compensation for Peterson's malicious

             actions, and pattern of fraud and the prior actions, which have been the integral parts


24
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 25 of 26



          of a campaign of violence and rape against Plaintiff by Peterson, Morton and their co-

          conspirators. Defendant Morton and Peterson's and others' malicious desire to harm

          Peterson, the lack of good faith and honesty by Peterson and Morton, their willing and

          reckless ,disregard for the law and the truth, for court procedures and their fraud and

          intimidation, inducing a third party to rape and assault are malicious to the extreme,

          shocking to the senses, and a pattern of malice that warrant the triple damages

          pursuant to 28 USC 1964 et seq.

                   57. REQUEST FOR ATTORNEY'S FEES AND COSTS. In order to respond

          to this suit, Mrs. Peterson has had to hire the undersigned lawyers and file this reply

          and litigate this case, and requests its reasonable attorneys' fees, expenses and costs of

          court.

                   58 .. WHEREFORE, Petitioner Jill Kathryn Peterson prays that Donald

          Jonathan Peterson, James R. Morton, et alii, be cited to appear, and that the court find

          that their action(s) were done for the criminal purpose of fraud and harassment and

          that they have waged a pattern of racketeering against Plaintiff Jill Kathryn Peterson;

          and as a result grant Mrs. Peterson the damages and triple damages requested,

          attorneys' fees and costs in a reasonable am~unt and post judgement interest as

          allowed for by law for having to litigate these actions.

                   59. Any other relief as allowed in law or equity.

                   60. PLAINTIFF DEMANDS TRIAL BY JURY.

                                      Respectfully submitted,




25
     Case 4:18-cv-04837 Document 1 Filed in TXSD on 12/28/18 Page 26 of 26




                              State B of Texas No.18451600
                              Admitted, U.S. District Court, S.D. of Texas Number 9742
                              Law Office of Michael Skadden
                              www.michaelskadden.com
                              michaelskadden@att.net
                               Phone: (71 3) 713-785-8948
                                         1

                              Fax: (713) 975-9303
                               Attorney for Plaintiff Jill Peterson
                               10001 Westpark No. 30
                               Houston, Texas 77042




26
